DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yonezawa (US 8,798,420 B2) in view of Tamura et al (US 9,036,972 B2).
Yonezawa teaches an optical fiber (200, Figs. 2A-B) having a structure uniform in a longitudinal direction, the optical fiber (200) comprising:
a core (210) including a silica glass (C4 L57-61); and
a cladding (220, 230) including a silica glass and surrounding the core in a cross-section perpendicular to the longitudinal direction (Fig. 2A), wherein
a refractive index of the cladding (220, 230) is lower than a refractive index of the core (210) (Fig. 2B),
the cladding includes, in the cross-section, an inner cladding layer (220) having a circular ring shape and including an inner circumferential surface of the cladding, and an outer cladding layer (230) having a circular ring shape and including an outer circumferential surface of the cladding (Fig. 2A),
the inner cladding layer (220) contains fluorine (C4 L61-65),
the inner (220) and outer cladding layers (230) have refractive indexes different from each other (Fig. 2B),
the outer cladding layer (230) includes a local maximum portion where a residual stress, which is a tensile stress, becomes local maximum (see Fig. 7), and
a radial distance between the local maximum portion and an inner circumferential surface of the outer cladding layer is 10 µm or less (the maximum closest to “a” in Fig. 7 is very close (fiber diameter is the bottom axis) to the inner circumferential surface);
wherein the residual stress in the local maximum portion is a tensile stress of 5 MPa or more and 30 MPa or less (9 MPa, C7 L61 – C8 L2);
wherein the local maximum portion is provided at a position where the radial distance from the outer circumferential surface of the core is 60 µm or less (see Fig. 7, the distance to the outer circumferential surface is around 60 µm from the core, so the maximum must be less than that);
wherein a residual stress in the core (2a in Fig. 7) is higher than a residual stress in the inner cladding (at “a” in Fig. 7);
wherein a residual stress in the core is a compressive stress (the negative valued stress in 2a in Fig. 7); and
wherein a residual stress in the core minus a residual stress in the inner cladding layer is 15 MPa or less (see Fig. 7).
Yonezawa does not teach expressly the core containing an alkali metal element (potassium), the claimed fluorine concentration (claim 8), the index difference of the core and inner cladding or the cladding containing chlorine is a concentration of 3000(5000) ppm or less.
Tamura teaches an optical fiber with a core including silica glass containing an alkali metal element (C3 L40-57) which may be potassium (C7 L32-35) and a second core (which can be an inner cladding) with a  chlorine concentration of 1000 ppm or more (C4 L58-61).
Yonezawa and Tamura are analogous art because they are from the same field of endeavor, optical fibers.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the dopant of Yonezawa to include an alkali metal element as taught by Tamura.
The motivation for doing so would have been to reduce an attenuation of the fiber (Tamura, C1 L12-19) and to reduce bubble and crystal formation (Tamura, C7 L4-20).
Concerning claim 2, the increase in transmission loss due to particular conditions is a direct function of the claimed structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);< In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  This claim does not add any structure.
Concerning claims 8 and 9: Yonezawa teaches fluorine in the cladding, just not what the concentration is or what the index difference is created by this dopant.  It would have been obvious to one of ordinary skill in the art at the time of effective filing to try a concentration of 100 to 100000 ppm and index difference of 0.2% or more, since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Such a concentration would create a refractive index profile like the one shown in Yonezawa with an index difference of 0.2% or more, thus the claimed ranges would not be inventive.

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
These claims would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the latter, either alone or in combination, does not disclose nor render obvious an optical fiber with the claimed core, inner and outer claddings and local maximum portion in combination with the claimed region of the outer cladding with the particular thickness and OH concentration, or the second region of the outer cladding with the particular thickness and fluorine concentrations, or claimed integral of residual stress  with the limits claimed, in combination with the rest of the claimed limitations.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2874